Name: Commission Regulation (EEC) No 3753/89 of 14 December 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12 . 89 Official Journal of the European Communities No L 369/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3753/89 of 14 December 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 0, as last amended by Regulation (EEC) No 3656/89 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/ 85 in the period 6 to 12 December 1989 for the Spanish peseta, the Italian lira and the Greek drachma tended to indicate that the agricultural conversion rate, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain and, pursuant to Article 5 (3 ) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts for Italy for the cereals sector and for Greece in the olive oil sector, and adjust the compensatory amounts applicable to Greece in the other sectors pursuant to Article 8 of Regulation (EEC) No 3153/85 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'Spain' in Parts 1 , 3 , 5 , 7 and 8 of Annex I are replaced by those in Annex I hereto. 2 . The column 'Italy' in Part 1 of Annex I is hereby deleted . 3 . The column 'Greece' in Annex I is replaced by that given in Annex I hereto. 4. Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 18 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 14 December 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24 . 6 . 1985, p. 6 . 2) OJ No L 182 , 3 . 7 . 1987, p ; 1 . 3) OJ No L 188 , 1 . 7 . 1989, p. 1 . 4) OJ No L 361 , 11 . 12 . 1989 , p. 1 . 5) OJ No L 310, 21 . 11 . 1985 , p. 4 . 6) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 369/2 Official Journal of the European Communities 18 . 12 . 89 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr lit FF Dr £ In Esc  1 000 kg  397,28 2 694 2 952,2 397,28 2 694 2 952,2 492,59 3 919 4 295,5 492,59 3 919 4 295,5 397,28 2 694 2 952,2 397,28 2 694 2 952,2 377,41 2 559 2 804,6 377,41 2 559 2 804,6 377,41 2 559 2 804,6 362,32 2 457 2 692,5 362,32 2 457 2 692,5 397,28 2 694 2 952,2 397,28 2 694 2 952,2 377,41 2 559 2 804,6 377,41 2 559 2 804,6 481,65 3266 3 579,2 453,84 3 077 3 372,6 556,19 3 771 4 133,1 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1 102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 178,77 1 212 1 328,5 384,96 2 610 2 860,7 369,56 2506 2 746,3 384,96 2 610 2 860,711-1 11-1 7285 7286 384,96 2 610 2 860,7 616,23 5 076 5 563,5 520,18 3 527 3 865,6 507,25 3 439 3 769,4 576,05 3 906 4 280,811-2 11-3 11-3 7287 7288 7289 576,05 3 906 4280,8 576,05 3 906 4 280,8 405,22 2 748 3 011,3 384,96 2 610 2 860,7 528,38 3 583 3 926,5 384,96 2 610 2 860,711-1 1 1-1 7285 7286 384,96 2 610 2 $60,7 405,22 2 748 3 011,3 384,96 2 610 2 860,7 384,% 2 610 2 860,7 18 . 12 . 89 Official Journal of the European Communities No L 369/3 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  369,56 2 506 2 746,3 405,22 2 748 3011,3 384,96 2 610 2 860,7 384,96 2610 2 860,7 384,96 2 610 2 860,7 528,38 3 583 3 926,5 369,56 2 506 2 746,3 652,17 4 422 4 846,4 405,22 2 748 3 011,3 384,96 2 610 2 860,7 437,01 2 963 3 247,5 384,96 2 610 2 860,7 384,96 2 610 2 860,7 384,96 2 610 2 860,7 528,38 3 583 3 926,5 603,86 4 094 4 487,4 384,96 2 610 2 860,7 369,56 2 506 2 746,3 652,17 4 422 4 846,4 507,25 3 439 3 769,4 369,56 2 506 2 746,3 369,56 2 506 2 746,3 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 2310 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 405,22 2 748 3 01 1,3 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 405,22 2 748 3 011,3 405,22 2 748 3 011,3 384,96 2 610 2 860,7 384,96 2 610 2 860,7 405,22 2 748 3 011,3 384,96 2 610 2 860,7 384,96 2 610 2 860,7 384,96 2 610 2 860,7 405,22 2748 3 011,3 384,96 2 610 2 860,7 405,22 2 748 3 011,3 384,96 2 610 2 860,7 384,96 2 610 2 860,7 384,96 2 610 2 860,7 297,96 2 020 2 214,2 119,18 808 885,7 707,15 4 795 5 255,0 528,38 3 583 3 926,5 671,80 4 555 4 992,3 501,96 3 403 3 730,2 584,99 3 966 4 347,2 671,40 4 552 4 989,3 No L 369/4 Official Journal of the European Communities 18 . 12 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir EscDM Pta  1 000 kg  7295 O 671,40 4 552 4 989,3 7294 I 599,89 4 067 4 457,9 7295 O 599,89 4 067 4 457,9 7296 599,89 4067 4 457,9 7297 O 599,89 4 067 4 457,9 7294 599,89 4 067 4 457,9 7295 O 599,89 4 067 4 457,9 7294 599,89 4 067 4 457,9 7295 O 599,89 4 067 4 457,9 913,74 6 196 6 790,2 7318 782,64 5 307 5 815,9 7318 599,89 4 067 4 457,9 599,89 4 067 4 457,9 599,89 4 067 4 457,9 818,39 5 549 6 081,6 572,08 3 879 4 251,2 599,89 4 067 4 457,9 7622 7623 164,08 1 112 1 219,3 339,87 2 304 2 525,7 164,08 1 112 1 219,3 339,87 2 304 2 525,7 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 9Q 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 164,08 1 112 1 219,3 351,59 2 384 2 612,7 164,08 1 112 1 219,3 351,59 2 384 2 612,7 794,55 5 387 5 904,5 7624 (3) 7625 O 47,67 323 354,3 7541 OO 7542 OO 853,35 9 420,3 7543 OO 1 706,69 18 840,7 7547 OO 7548 OO 1 339,40 14 786,0 7549 OO 2 678,80 29 572,0 7550 OO 47,67 323 354,3 7551 OO 901,02 323 9 774,6 7552 OO 1 754,36 323 19195,0 7629 OO 47,67 323 354,3 7630 OO 1 387,07 323 15 140,3 7631 OO 2 726,47 323 29 926,3 7624 O 7691 O 150,97 1 024 1 121,9 7541 OO 7542 OO 853,35 9 420,3 18 . 12 . 89 Official Journal of the European Communities No L 369/5 Positive Negative Germany Spain Denmark. Italy France Greece Ireland PortugalCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Nether ­ lands F1DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 23-9 7543 oo  1000 kg  2309 10 33 1 706,69 \ 18 840,7 23-9 7547 CX1) 23-9 7548 OO 1 339,40 14 786,0 23-9 7549 OO 2678,80 I 29 572,0 23-9 7645 OO 150,97 1 024 1 121,9 23-9 7646 (2)0 1 004,32 1 024 10 542,2 23-9 7647 OO 1 857,66 1 024 19 962,6 23-9 7651 OO 150,97 1024 1 121,9 23-9 7652 OO 1 490,37 1024 15 907,9 23-9 7653 OO 2 829,77 1 024 30 693,9 23-4 7624 O2309 10 51 2309 10 53 23-4 7692 O 297,96 2 020 2 214,2 23-10 7541 OO 23-10 7542 OO 853,35 9 420,3 23-10 7543 OO 1 706,69 l 18 840,7 23-10 7547 OO 1 339,40 14 786,023-10 7548 OO 23-10 7549 OO 2 678,80 29 572,0 23-10 7654  OO 297,96 2 020 2 214,2 23-10 7655 OO 1 151,31 2 020 11 634,5 23-10 7656 OO 2 004,65 2 020 21 054,9 23-10 7660 OO 297,96 2 020 2 214,2 23-10 7661 OO 1 637,36 2 020 17 000,2 23-10 7662 OO 2 976,76 2 020 31 786,2 23-5 7624 O2309 90 31 2309 90 33 23-5 7693 O 47,67 323 354,3 23-11 7541 OO 853,35 9 420,323-11 7542 OO 23-11 7543 OO 1 706,69 18 840,7 23-11 7547 OO 23-11 7548 OO 1 339,40 14 786,0 23-11 7549 OO 2 678,80 -1 29 572,0 23-11 7663 OO 47,67 323 354,3 23-11 7664 OO 901,02 323 9 774,6 23-11 7665 OO 1 754,36 323 19 195,0 23-11 7669 OO 47,67 323 354,3 23-11 7670 OO 1 387,07 323 15 140,3 23-11 7671 OO 2 726,47 323 29 926,3 23-6 7624 O2309 90 41 2309 90 43 23-6 7694 O 150,97 1 024 1 121,9 23-12 7541 OO 23-12 7542 OO 853,35 9 420,3 23-12 7543 OO 1 706,69 18 840,7 23-12 7547 OO 23-12 7548 OO 1 339,40 14 786,0 No L 369/6 Official Journal of the European Communities 18 . 12 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc t 000 kg  29 572,02309 90 43 1 024 1 121,9 1 024 10 542,2 1 024 19 962,6 1 024 1 121,9 1 024 15 907,9 1 024 30 693,9 2309 90 51 2309 90 53 2 020 2 214,2 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 9 420,3 OO OO OO OO oo OO oo o o OO OO OO OO OO OO OO OO OO OO OO OO 2 678,80 150,97 1 004,32 1 857,66 150,97 1 490,37 2 829,77 297,96 853,35 1 706,69 1 339,40 2 678,80 297,96 1 151,31 2 004,65 297,96 1 637,36 2 976,76 18 840,7 14 786,0 29 572,0 2 020 2 214,2 2 020  11 634,5 2 020 21 054,9 2 020 2 214,2 2 020 17 000,2 2 020 31 786,2 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated, i  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 18 . 12 . 89 Official Journal of the European Communities No L 369/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts I li Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  0103 91 10 IIIl\\ 169,0 0103 92 1 1 I ... I li\ 143,8 0103 92 19 Li 169,0 0203 11 10 IIIl l 219,8 0203 12 11 IlIIIl 318,7 0203 12 19 Il 246,2 0203 19 11 Il I l 246,2 0203 19 13 Il \ 356,1 0203 19 15 Il \ 191,2 0203 19 55 02-3 7039 \ 356,1 \ 02-3 7054 \ l 246,2 0203 19 59 Il I 246,2 0203 21 10 Il||\ 219,8 0203 22 1 1 \ ||\ \ 318,7 0203 22 19 l \ I 246,2 0203 29 11 \ 246,2 0203 29 13 l I 356,1 0203 29 15 l l 191,2 0203 29 55 02-3 7039 \ 356,1 02-3 7054 l 246,2 0203 29 59 I 246,2 0209 00 11 l \ 87,9 0209 00 19 l \ 96,7 0209 00 30 l I l 52,8 0210 11 11 \ \ I \ 318,7 0210 1119 l I l ' 246,2 0210 11 31 l \ 619,9 0210 11 39 \ \ \ 488,0 0210 12 11 l l l 191,2 0210 12 19 l l I 318,7 0210 19 10 I \ 281,4 0210 19 20 I \ \ 307,8 0210 19 30 I I 246,2 0210 19 40 I \ \ 356,1 0210 19 51 02-3 7039 \ 356,1 02-3 7054 I 246,2 0210 19 59 I l \ 246,2 0210 19 60 I \ 488,0 0210 19 70 1 \ 613,3 No L 369/8 Official journal of the European Communities 18 . 12 . 89 Positive Negative CN code Germany Spain Portugal Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 United Kingdom £DM Pta EscBfrs/Lfrs Dkr Lit FF Dr £ Irl 02-3 02-3 7039 7054 0210 19 81 0210 19 89 1601 00 10 160100 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 &lt;7 0 (2) OO oo oo 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 42 10 1602 49 11 100 kg  619,9 318,7 318.7 307.8 516.6 413.3 351.7 281.4 246,2 285.8 318,7 538.6 329.7 246,2 450.6 307.8 318.7 538,6 307.8 246,2 450,6 - 307,8 246,2 450,6 307,8 246,2 296,8 237,4 246.2 197,8 147.3 285,8 296,8 147,3 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 160249 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (1 ) If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 18 . 12 . 89 Official Journal of the European Communities No L 369/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg live weight « ( l) O o o 586,67 586,67 586,67 586,67 586,67 6 476,4 6 476,4 6 476,4 6 476,4 6 476,4  100 kg net weight  1 114,68 12 305,3 1 114,68 12 305,3 1 1 1 4,68 12 305,3 1 114,68 12 305,3 891,74 9 844,2 891,74 9 844,2 1 337,62 14 766,3 1 337,62 14 766,3 891,74 9 844,2 1 525,35 16 838,8 991,48 10 945,2 O 991,48 10 945,2 158,64 1 751,2 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 158,64 1 751,2 O 793,18 8 756,2 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 247,87 2736,3 247,87 2 736,3 1 239,35 13 681,5 793,18 8 756,2 1 239,35 13 681,5 O O (2) OO O 1 239,35 13 681,5 247,87 2 736,302-2 02-2 7034 7038 1 239,35 13 681,5 1 525,35 16 838,8 1 239,35 13 681,5 891,74 9 844,2 1 273,08 14 053,9 1 273,08 14 053,9 1 273,08 14 053,9 1 273,08 14 053,9 762,68 8 419,4 16-4 16-4 16-4 16-4 7330 7331 7332 7332 510,41 5 634,5 510,41 5 634,5 No L 369/ 10 Official Journal of the European Communities 18 . 12 . 89 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 18 . 12 . 89 Official Journal of the European Communities No L 369/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts |1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I || I 100 pieces - 0105 11 00 Il 62,8 0105 19 10 II 183,3 0105 19 90 Il\ II\ 62,8 Il Il\ l  100 kg  0105 91 00 II\\\\\ 273,0 0105 99 10 IlII \ 444,0 0105 99 20 II 421,0 0105 99 30 || 300,1 0105 99 50 Il 438,8 0207 10 11 Il 343,0 0207 10 15 Il\ l 390,0 0207 10 19 IlIIII 424,9 0207 10 31 Il I 428,7 0207 10 39 . \ \ 469,9 0207 10 51 l 522,5 0207 10 55 Il\ \ 634,3 020710 59 \ 704,9 0207 10 71 601,4 0207 10 79 l II l 657,6 0207 10 90 \ II 626,8 0207 21 10 l I II 390,0 0207 21 90 \ \ L 424,9 0207 22 10 l l \ 428,7 0207 22 90 \ \ 469,9 0207 23 11 \ ||I \ 634,3 0207 23 19 l l 704,9 0207 23 51 l \ 601,4 0207 23 59 l I 657,6 0207 23 90 \ 626,8 0207 39 11 \ I \ \ 1 155,8 0207 39 13 l \ I l 467,4 0207 39 15 l I 355,9 0207 39 17 I l 246,4 0207 39 21 \ 1 \ 643,5 0207 39 23 I I 604,5 0207 39 25 I l l 1 095,0 0207 39 27 I l 246,4 0207 39 31 I l 900,3 : 0207 39 33 \ \ 516,9 No L 369/ 12 Official Journal of the European Communities 18 . 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy ­ France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  355,9 246.4 685,9 321.5 578,7 1 095,0 246,4 1 381,0 1 155,8 775.3 723.4 689.5 355,9 246,4 986.4 643.5 953,5 604,5 904,4 1 095,0 246,4 1 155,8 467,4 . 355,9 246.4 643.5 604,5 1 095,0 246,4 900.3 516,9 355,9 246.4 685,9 321.5 578,7 1 095,0 246,4 1 381,0 1 155,8 775.3 723.4 689.5 355,9 246,4 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 18 . 12 . 89 Official Journal of the European Communities No L 369/ 13 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr , Ireland £ Irl Portugal Esc l I  100 kg  0207 43 51 \ 986,4 0207 43 53 Il 643,5 0207 43 61 l .!\ \ 953,5 0207 43 63 \ II \ 604,5 0207 43 71 \ Il\ 904,4 0207 43 81 \ 1 095,0 0207 43 90 l \ 246,4 0209 00 90 \ 547,5 l \ L l 100 pieces - 0407 00 11 l Il \ I 130,9 0407 00 19 \ l 44,9 \ l I | - 100 kg  0407 00 30 I 395,6 0408 11 10 \ I l 1 851,2 , 0408 19 11 1 \ 806,9 0408 19 19 \ l \ I 862,3 0408 91 10 l I 1 787,9 0408 99 10 \ \ I 458,8 1602 31 11 16-2 7323 I 857,4 16-2 7324 I  1602 31 19 16-2 7323 I 1 204,5 16-2 7324 I 'l  1602 39 11 I l \ 1 154,4 1602 39 19 16-2 7323 \ 1 204,5 16-2 7324 I -  3502 10 91 l I 1 605,9 3502 10 99 \ I l 217,6 3502 90 51 I 1 605,9 3502 90 59 \ \ l 1 217,6 No L 369/ 14 Official Journal of the European Communities 18 . 12 . 89 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive I Negative Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ I Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc 0401 04-1 7058 a + e  100 kg  0402 10 11 846,99 a+e 7 393,0 4 842,40402 10 19 04-3 7059 I 04-3 7074 I 438,74 04-3 7079 846,99 0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 I d+f 0402 21 11 = 04-2 7744 a + c 0402 21 17 04-6 7098 04-6 7099 438,74 7 393,0 d + f d + f a + c 4 842,4 a+c a + c a+c a+c a + c+f 04-6 7114 a+ c 0402 21 19 04-2 7744 a+ c 0402 21 91 04-2 7744 a+ c 0402 21 99 04-2 7744 a+ c 0402 29 04-2 7744 a+c+f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 a + c + f 0403 10 11 04-2 7744 a+ c 0403 10 13 04-2 7744 a+c 0403 10 19 04-2 7744 a+ c a + c a+c+f a + c a+c a+c a+c+f a+c + f a + c+f 4 842,4 0403 10 31 04-2 7744 a+c+f 0403 10 33 04-2 7744 a+c+ f 0403 10 39 04-2 7744 a+ c+ f 0403 90 1 1 04-5 7093 04-5 7094 438,74 04-5 7097 846,99 0403 90 13 04-6 7098 7 393,0 4 842,4 04-6 7099 438,74 04-6 7114 a+ c 0403 90 19 04-2 7744 a+c 0403 90 31 04-4 7089 d+f 0403 90 33 04-2 7744 a + c+ f 0403 90 39 04-2 7744 a + c + f 0403 90 51 04-2 7744 a+c a + c a+c d+f a + c+f a + c+f a + c a+c a+c a + c+f a + c+f a + c + f 0403 90 53 04-2 7744 a+c 0403 90 59 04-2 7744 a+c 0403 90 61 04-2 7744 a + c + f 0403 90 63 04-2 7744 a + c + f 0403 90 69 04-2 7744 a + c + f 18 . 12 . 89 Official Journal of the European Communities No L 369/ 15 Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalCN code DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg  a+c a+c a+c a+c a+c a+c a + c + f a+c+f a + c + f a+c+f a + c+f a+c+f 6 220,4 6 375,9 6 457,3 6 618,7 8 115,2 a+c a + c a+c a+c a + c a + c a+c + f a+c+f a + c+ f a+c+f a+ c+ f a + c+ f 562,56 576,62 584,33 598,94 735,56 753,94 1 209,80 1 240,04 b x coef 8 318,1 12 465,8 12 777,4 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 D4-10 34-10 04-10 b x coef b x coef b b x coef b x coef b x coef b 1 090,58 1 161,46 749,78 912,13 340,81 464,92 1 161,46 912,13 464,92 1 161,46 1 593,13 9 192,5 s 10 574,0 6 319,9 8 283,1 2 872,7 4 207,1 10 574,0 8 283,1 4 207, 1 10 574,0 14 320,7 416,45 609,12 883,98 3 803,6 5 580,4 8 122,0 No L 369/ 16 Official Journal of the European Communities 18 . 12 . 89 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal l \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ l I \  100 kg  0406 30 10 04-10 " 7239 l 1 048,30 9 631,9 0406 30 31 04-10 04-10 04-10 04-10 7235 - 7236 7237 7238 416,45 609,12 883,98 3 803,6 5 580,4 8 122,0 0406 30 39 04-10 04-10 04-10 7235 7238 7239 883,98 1 048,30 8 122,0 9 631,9 0406 30 90 \ l 1 048,30 9 631,9 0406 40 00 04-11 04-11 7240 7241 1 088,90 10 018,9 0406 90 11 04-12 04-12 04-12 04-12 04-12 04-12 7242 7243 7244 7245 7246 7247 912,13 1 090,58 1 161,46 749,78 912,13 8 283,1 9 192,5 10 574,0 6 319,9 8 283,1 0406 90 13 04-13 04-13 7248 7250 \ 1 357,34 12 377,5 0406 90 15 04-13 04-13 7248 7250 \ 1 357,34 12 377,5 0406 90 17 04-13 04-13 04-13 7248 7249 7250 912,13 1 357,34 8 283,1 12 377,5 0406 90 19 llIILI   0406 90 21 04-14 04-14 7251 7252 I 1 235,30 / 11 350,0 0406 90 23 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 0406 90 25 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 0406 90 27 04-15 04-15 04-15 04-15 04-15 7254 7255 7256 7257 7258 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 0406 90 29 04-15 04-15 04-15 7253 7254 7255 1 090,58 9 192,5 18 . 12 . 89 Official Journal of the European Communities No L 369/ 17 Positive Negative Denmark CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg ItalyNether ­ lands F1 United Kingdom £ France FF Greece Dr Ireland £ Irl Portugal EscDM Pta Bfrs/Lfrs Dkr Lt  100 kg  1 161,46 749,78 912,13 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 - 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 1 593,13 14 320,7 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 No L 369/ 18 Official Journal of the European Communities 18 . 12 . 89 Positive Npgative Germany Spain DenmarkCN code Table Additionalcode Notes Belgium/ Luxem- . bourg France Greece Ireland PortugalNether ­ lands Fi United Kingdom £ Italy LitDM Pta Bfrs/Lfrs Dkr FF Dr £ Irl Esc 100 kg  1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 0406 90 73 0406 90 75 0406 90 77 - 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 7274 , 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 = 04-8 1 090,58 1 161,46 749,78 912,13 9 192,5 10 574,0 6 319,9 8 283,1 9 192,5 10 574,0 6 319,9 8 283,1 1 090,58 1 161,46 749,78 912,13 340,81 464,92 2 872,7 4 207,1 340,81 464,92 2 872,7 4 207,1 1 161,46 912,13 10 574,0 8 283,1 18 . 12 . 89 Official Journal of the European Communities No L 369/ 19 Positive I Negauve Denmark CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Italy Lit France FF Greece Dr Ireland £ Irl Portugal EscBfrs/Lfrs Dkr 100 kg  04-8 7232 464,920406 90 97 0406 90 99 04-8 7226 04-8 7228 1 161,46 04-8 7230 912,13 04-8 7232 464,92 2309 10 15 23-14 7553 85,33 23-14 7554 170,67 23-14 7555 256,00 23-14 7556 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 23-14 7584 602,73 23-14 7885 2309 10 19 23-14 7553 85,33 23-14 7554 170,67 23-14 7555 256,00 23-14 7556 320,00 23-14 7557 358,41 4 207,1 10 574,0 8 283,1 4 207,1 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544,7 6 210,1 6 653,7 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544,7 6 210,1 6 653,7 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544,7 6 210,1 6 653,7 942,0 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 23-14 7584 602,73 23-14 7885 2309 10 39 23-14 7553 85,33 23-14 7554 170,67 23-14 7555 256,00 23-14 7556 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 23-14 7584 ! 602,73 23-14 7885 \ 2309 10 59 I 23" 14 7553 85,33 No L 369/20 Official Journal of the European Communities 18 . 12. 89 Positive 1 Negative CN code Table Additionalcode Notes Belgium/ Luxem- 1 bourg Denmark Italy France Greece IrelandGermany DM Nether ­ lands F1 Spain Pta United Kingdom £ Portugal EscBfrs/Lfr* Dkr Lit FF Dr £ Irl 100 kg  23-14 7554 170,672309 10 59 23-14 7555 256,00 23-14 7556 \ 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 23-14 7584 602,73 23-14 7885 2309 10 70 23-14 7553 \ 85,33 23-14 7554 170,67 23-14 7555 256,00 23-14 7556 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544,7 6 210,1 6 653,7 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544,7 6 210,1 6 653,7 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544,7 6 210,1 6 653,7 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 23-14 7584 602,73 23-14 7885 2309 90 35 23-14 7553 85,33 23-14 7554 170,67 23-14 7555 256,00 23-14 7556 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 23-14 7584 602,73 23-14 7885 2309 90 39 23-14 7553 85,33 23-14 7554 170,67 23-14 7555 256,00 23-14 7556 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 18 . 12. 89 Official Journal of the European Communities No L 369/21 Positive I Negative Denmark CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg ; Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Italy lit France FF Greece Dr Ireland £ Irl Portugal EscBfrs/Lm Dkr 23-14 7580 267,88 100 kg  2309 90 39 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 23-14 7584 602,73 23-14 7885 -I 2309 90 49 23-14 7553 85,33 23-14 7554 170,67 23-14 7555 256,00 23-14 7556 1 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 23-14 7584 602,73 23-14 7885 -I 2309 90 59 23-14 7553 85,33 23-14 7554 170,67 23-14 7555 256,00 2 957,2 4 435,8 5 544,7 6 210,1 6 653,7 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544,7 6 210,1 6 653,7 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544J 6 210,1 6 653,7 942,0 1 884,1 2 826,1 3 532,6 3 956,5 4 239,1 1 478,6 2 957,2 4 435,8 5 544,7 6 210,1 6653,7 23-14 7556 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 401,82 23-14 7582 502,27 23-14 7583 562,55 23-14 7584 I 602,73 23-14 7885 2309 90 70 23-14 7553 85,33 23-14 7554 170,67 23-14 7555 256,00 23-14 7556 320,00 23-14 7557 358,41 23-14 7558 384,01 23-14 7579 133,94 23-14 7580 267,88 23-14 7581 . 401,82 23-14 7582 502,27 23-14 7583 \ 562,55 23-14 7584 \ 602,73 1 23-14 7885 \ --I No L 369/22 Official Journal of the European Communities 18 . 12 . 89 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  % milk fat/100 kg product  a 13,587 139,1 b I 14,809 152,6 \  Vo non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  c I 7,498 63,2  Vo lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d I 8,470 73,9 I  °/o nonrfatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,682 5,7 l I I  Vo sucrose/100 kg product  f 1,596 10,3 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 18 . 12 . 89 Official Journal of the European Communities No L 369/23 PART 6 SECTOR WINE Monetary compensatory amounts || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 0 I 712,2 I 22-5 7432 &lt;2) \ I 712,2 22-5 7434 o I 30,9 22-5 7587 712,2 22-5 7588 C) \ 30,9 2204 21 29 22-6 7438 I 499,0 22-6 7439 o l 499,0 22-6 7441 o 30,9 l 22-6 7589 &lt;2) 499,0 22-6 7590 0 30,9 2204 21 35 22-8 7449 0 712,2 22-8 7451 (l) 30,9 22-8 7591 (2) 712,2 22-8 7592 C) 30,9 2204 21 39 22-9 7455 499,0 22-9 7457 C) 30,9 \ 22-9 7593 (2) 499,0 I 22-9 7594 o \ l 30,9 2204 29 10 22-3 7426 30,9 2204 29 25 22-11 7478 o l 712,2 22-11 7479 (2) 712,2 22-11 7480 (2) 712,2 22-11 7481 o l 712,2 22-11 7483 (') 30,9 l 22-11 7595 &lt;2) 712,2 22-11 7596 o 30,9 2204 29 29 22-12 7487 499,0 22-12 7488 0 499,0 l l 22-12 7490 o 30,9 22-12 7597 499,0 22-12 7598 0) 30,9 2204 29 35 22-14 . 7498 712,2 22-14 7499 712,2 22-14 7518 30,9 22-14 7599 (2) 712,2 No L 369/24 Official Journal of the European Communities 18 . 12. 89 / Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 o \ , 30,9 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 &lt;2) o o C) 499,0 30,9 499,0 30,9 o % vol/hl O hi 18 . 12. 89 Official Journal of the European Communities No L 369/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain PortugalCN code Table Additionalcode Noces Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 United Kingdom £DM Pea Bfrt/Lfrs Dkr lit FF Dr £ Irl Etc 100 kg ­ 17-5 7334 C) 17-5 7335 17-5 7334 C) 17-5 7335 17-5 7334 o 17-5 7335 17-5 7334 O 17-5 7335 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 17-6 7337 (') 17-7 7340 17-7 7340  ISO kg of dry matter - 17-7 7340 17-7 7340 17-7 7340 - facrote content and 100 kg net ­ 17-10 7345 C) 17-10 7346 C) 134,94 134,94 134,94 134,94 134,94 134,94 134,94 134,94 159,64 159,64 159,64 138,42 138,42 138,42 1,596 1,596 1,596 138,42 1,596 1,596 1,596 1,596 1,596 1,596 1,596 138,42 1,596 1,596 1,596 857,7 857,7 857,7 857,7 857,7 857,7 857,7 857,7 1 028,6 1 028,6 1 028,6 1 028,6 1 028,6 1 028,6 10,286 10,286 10,2*6 1028,6 10,286 10,286 10,286 10,286 10,286 10,286 10,286 1 028,6 10,286 10,286 10,286 17-10 7347 o ¢ 100 kg of dry matter ­ 17-7 73401702 90 30 1702 90 60 % fucroce content and 100 kg net  17-11 7349 C&gt; 17-11 7350 ft 17-11 7351 e&gt; 17-12 7353 o1702 90 71 1702 90 90 17-10 7345 C) 17-10 7346 ft 17-8 7347 O  100 kg of dry matter - 21-5 74192106 90 30 2106 90 59 - % wetoM content and 100 kg a « - 21-6 7423 a 21-6 7424 , o 21-6 7425 O No L 369/26 Official Journal of the European Communities 18 . 12 . 89 0) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431/68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151,30 . 6 . 1968 , p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 18 . 12 . 89 Official Journal of the European Communities No L 369/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive I Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 762,29 100 kg  0403 10 53 817,30 0403 10 59 1 079,06 0403 10 91 0403 10 93 0403 10 99 0403 90 71 762,29 0403 90 73 817,30 0403 90 79 1 079,06 0403 90 91 6 653,7 7 464,1 10 614,4 828,8 1 107,3 1 682,3 6 653,7 7 464,1 10 614,4 828,8 1 107,3 1 682,3 1 724,9 1 724,9 616,6 616,6 690,5 690,5 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 ' 1704 10 99 1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 1704 90 65 17-4 * 1704 90 71 17-4 1704 90 75 17-1 * 1704 90 81 17-2 » 17-2 7632 1704 90 99 17-3 * 17-3 7632 1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 »! 1806 20 70 18-1 I 1806 20 90 18-2 # ¢ 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-4 * 1806 90 11 18-4 * 1806 90 19 18-1 « ¢ 1806 90 31 18-1 * l No L 369/28 Official Journal of the European Communities 18 . 12 . 89 Positive Negative Germany SpainCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  7632 540,8 540,8 540,8 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 : 7633 7634 615,4 809,8 896,8 1 181,5 1 901,8 1 701,4 2 797,5 6585 7585 6586 7586 7001 7002 7003 7004 7635 7636 7637 7642 601,7 860,9 18 . 12 . 89 Official Journal of the European Communities No L 369/29 Positive Negative CN code Table Additionalcode Notes ' Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £Ir Esc  100 kg - 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 833,2 651,0 1 184,9 502,2 502,2 833,2 651,0 1 184,9 601,7 860,9 533.6 718.7 977,9 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 666.4 851.5 615.4 809,8 931.5 1 153,7 1 348,1 1 533,2 1 792,4 1 048,5 1 270,7 1 465,1 1 650,2 1 909,4 1 181,3 1 403,5 1 597,9 1 783,0 1 324,7 1 546,9 1 741,3 2 794,6 3 016,8 3 211,2 No L 369/30 Official Journal of the European Communities 18 . 12 . 89 Positive j Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Italy PortugalGermany DM Nether ­ lands F1 Spain Pta United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 7043  100 kg - -I 7044 -I 7045 -I 7046 -I 7047 -I 7048 7049 469,52 --I 7050 -I 7051 -I 7052 I -I 7053 -I 7055 --I 7056 -I 7057 -I 7060 I 571,72 -I 7061 I 606,20 --I 7062 I 636,37 -I 7063 I 665,11 -I 7064 705,34 -I 7065 587,46 --I 7066 I 621,94 -I 7067 I 652,11 --I 7068 680,85 3 396,3 3 655,5 2 911,6 3 133,8 3 328,2 3 513,3 3 772,5 3 044,4 3 266,6 3 461,0 3 646,1 3 187,8 3 410,0 3 604,4 4 990,3 5 212,5 5 406,9 5 592,0 5 851,2 5 107,3 5 329,5 5 523,9 5 709,0 5 968,2 5 240,1 5 462,3 5 656,7 5 841,8 5 383,5 5 605,7 5 800,1 9 714,4 9 936,6 10 131,0 10 316,1 10 575,3 9 831,4 10053,6 10248.0 10433.1 9 964,2 10 186,4 10 380,8 10 107,6 10 329,8 -I 7069 \ 721,08 -I 7070 605,32 --I 7071 639,80 -I 7072 669,97 -I 7073 698,71 -I 7075 I 624,64 -I 7076 659,12 7077 689,29 -I 7080 1 112,94 -I 7081 1 147,42 -I 7082 1 177,59 -I \ 7083 I 1 206,33 -I 7084 1 246,56 -I 7085 1 128,68 -I 7086 1 163,16 -1 7087 1 193,33 -I 7088 1 222,07 -I 7090 \ 1 146,54 --I 7091 1 181,02 -I 7092 1 211,19 -I 7095 1 165,86 --I 7096 \ 1 200,34 18 . 12 . 89 Official Journal of the European Communities No L 369/31 Positive Negative Denmark CN code Table Additionalcode Notes Germany Spam Belgium/ Luxem ­ bourg Italy France Greece Ireland PortugalUnited Kingdom £ Nether ­ lands F1DM Pta Bfrs/Lfrs Dkr lit FF Dr £ Ir Esc  100 kg  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 0 /1\ o o C) ( l) o 0) /i\ o C) C) o o ( ») o o C) o (') C) O C) C) C) (') C) o C) C) 0 o C) C) 567,2 761.6 946.7 1 205,9 684,2 878,6 1 063,7 1 322,9 594.8 817,0 1 011,4 1 196,5 738,2 960,4 1 154,8 1 276,5 1 498,7 1 693,1 1 878,2 2 137,4 1 393,5 1 615,7 1 810,1 1 995,2 2 254,4 1 526,3 1 748,5 1 942,9 2 128,0 1 669,7 1.891,9 2 086,3 3 139,6 3 361,8 3 556,2 3 741,3 4 000,5 3 256,6 3 478,8 3 673,2 3 858,3 4 117,5 3 389,4 487,26 503,00 No L 369/32 Official Journal of the European Communities 18 . 12 . 89 Positive I Negative Denmark CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Italy Lit France FF Greece Dr Ireland £ Irl ' Portugal EscBfrs/Lfrs Dkr 7151 O  100 kg  -I 7152 C) -I 7153 O 480,63 -I 7155 O -I 7156 O -I 7157 (') 471,21 -I 7160 o 605,20 --I 7161 0 639,68 --I 7162 (') 669,85 --I 7163 O 698,59 -I 7164 C) 738,82 -I 7165 C) 620,94 -I 7166 0 655,42 I 7167 O I 685,59 -I 7168 O 714,33 --I 7169 (l) 754,56 -I 7170 O 638,80 -I 7171 O 673,28 -1 7172 O 703,45 I 7173 O I 732,19 -I 7175 O 658,12 -I 7176 O 692,60 -I 7177 O 722,77 3 611,6 3 806,0 3 991,1 3 532,8 3 755,0 3 949,4 5 335,3 5 557,5 5 751,9 5 937,0 6 196,2 5 452,3 5 674,5 5 868,9 6 054,0 6 313,2 5 585,1 5 807,3 6 001,7 6 186,8 5 728,5 5 950,7 6 145,1 10 059,4 10 281,6 10 476,0 10661,1 10 176,4 10 398,6 10 593,0 10 778,1 10 309,2 10 531,4 10 725,8 10 452,6 10 674,8 1 492,8 1 715,0 1 909,4 2094,5 2 353,7 1 609,8 1 832,0 2 026,4 2 211,5 --I 7180 C) I 1 146,42 -I 7181 O 1 180,90 --I 7182 O 1 211,07 -I 7183 O 1 239,81 i 7185 (') 1 162,16 -I 7186 C) 1 196,64 -1 7187 O 1 226,81 -I 7188 O 1 255,55 -I 7190 C) 1 180,02 -I 7191 C) 1 214,50 -I 7192 O 1 244,67 -I 7195 O ­ 1 199,34 -I 7196 O 1 233,82 -I 7200 C) -I 7201 C) -I \ 7202 o -I 7203 O -I 7204 C) -I 1 7205 o --I 7206 C) -I 7207 O l 7208 C) 18 . 12 . 89 Official Journal of the European Communities No L 369/33 Positive I Negative CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Esc Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 7209 o 100 kg - 7210 O 7211 C) 7212 C) 7213 O 7215 C) 7216 C) 7217 O 7220 O 7521 o 7260 O 712,31 7261 O 746,79 7262 O 776,96 7263 O 805,70 7264 O 845,93 7265 O 728,05 7266 O 762,53 7267 C) 792,70 7268 C) 821,44 7269 O 861,67 7270 C) 745,91 7271 O 780,39 7272 O 810,56 2 470,7 .1 742,6 1 964,8 2 159,2 2 344,3 1 886,0 2 108,2 2 302,6 2 029,6 2 251,8 6 283,5 6 505,7 6 700,1 6 885,2 7 144,4 6 400,5 6 622,7 6 817,1 7 002,2 7 261,4 6 533,3 6 755,5 6 949,9 7 135,0 6 676,7 6 898,9 6 820,3 2 388,5 2 610,7 2 805,1 2 990,2 3 249,4 2 505,5 2 727,7 2 922,1 3 107,2 3 366,4 2 638,3 2 860,5 3 054,9 3 240,0 2 781,7 3 003,9 3 198,3 2 925,3 7273 C) 839,30 7275 O 765,23 7276 C) 799,71 7280 C) 784,53 7300 C) 7301 O 7302 o 7303 0) -l 7304 o -1 7305 0) 7306 O -l 7307 O 7308 C&gt; -l 7309 (') -l 7310 o -I 7311 (l) -l 7312 O 7313 ( »&gt; 7315 C) i -I 7316 C) 7317 C) I 7320 O | No L 369/34 Official Journal of the European Communities 18 . 12 . 89 Positive I Negative CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandUnited Kingdom £ Portugal Esc Germany DM Nether ­ lands F1 Spain Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl 7321 C) 100 kg - 7360 C) 718,91 7361 C) 753,39 7362 O 783,56 7363 C) 812,30 7364 O 852,53 7365 O I 734,65 7366 O 769,13 7367 O I 799,30 7368 0) I 828,04 7369 C) 868,27 7370 O 752,51 7371 O 786,99 7372 C) 817,16 7373 C) 845,90 7375 O I 771,83 7376 O 806,31 7380 (') 791,13 7400 C) 7401 C) 7402 O I 7403 C) 7404 C) I 485,06 3 147,5 6 380,7 6 602,9 6 797,3 6 982,4 7 241,6 6 497,7 6 719,9 6 914,3 7 099,4 7 358,6 6 630,5 6 852,7 7 047,1 7 232,2 6 773,9 6 996,1 6 917,5 3 209,5 3 431,7 3 626,1 3 811,2 4 070,4 3 326,5 3 548,7 3 743,1 3 928,2 4 187,4 3 459,3 3 681,5 3 875,9 4 061,0 3 602,7 3 824,9 4 019,3 3 746,3 3 968,5 6 469,8 6 692,0 6 886,4 7 071,5 7 330,7 6 586,8 6 809,0 7 003,4 7405 C) 7406 C) 7407 O 7408 O 7409 o 500,80 7410 C) 7411 C) 7412 O 7413 C) 478,43 7415 C) I 7416 (') 7417 C) 469,01 7420 (') 7421 C) 7460 (') 724,96 7461 (') I 759,44 .I 7462 C) 789,61 1 7463 C) 818,35 7464 (') 858,58 7465 0) I 740,70 7466 (') 775,18 7467 -(') | 805,35 18 . 12 . 89 Official Journal of the European Communities No L 369/35 Positive I Negative CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Esc Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 7468 C) 834,09 100 kg  7470 C) 758,56 7471 O 793,04 7472 C) 823,21 7475 O 777,88 7476 0 812,36 7500 O 514,90 7501 O 549,38 7502 C) 579,55 7503 O 608,29 7504 0 648,52 7505 (') 530,64 7506 O 565,12 7507 O 595,29 7508 0) 624,03 7509 O 664,26 7510 O 548,50 7511 0) 582,98 7512 (') 613,15 7513 O. 641,89 7515 O 567,82 7516 O 602,30 7517 O 632,47 7 188,5 6 719,6 6 941,8 7 136,2 6 863,0 7085,2 4 702,4 4 924,6 5 1 19,0 5 304,1 5 563,3 4 819,4 5 041,6 5 236,0 5 421,1 5 680,3 4 952,2 5 174,4 5 368,8 5 553,9 5 095,6 5 317,8 5 512,2 5 239,2 5 461,4 6 632,0 6 854,2 7 048,6 7 233,7 7 492,9 6 749,0 6 971,2 7 165,6 7 350,7 6 881,8 7 104,0 7 298,4 7 025,2 7 247,4 6 505,9 6 728,1 6 922,5 7 107,6 7 366,8 6 622,9 7520 (,) 587,12 7521 C) 621,60 7560 O 735,96 7561 O 770,44 7562 C) 800,61 7563 O 829,35 7564 O 869,58 7565 C) 751,70 7566 C) 786,18 7567 O 816,35 7568 (') 845,09 7570 0 769,56 7571 O 804,04 7572 C) 834,21 7575 O 788,88 7576 O 823,36 -I 7600 O 706,66 7601 (') 741,14 -I 7602 O 771,31 7603 C) 800,05 -I 7604 C) 840,28 7605 O 722,40 No L 369/36 Official Journal of the European Communities 18 . 12 . 89 Positive I Negative CN code Table Additionalcode Notes PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece IrelandGermany DM Nether ­ lands Ft Spain Pta United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 7606 O 756,88  100 kg  7607 ( i) 787,05 7608 O 815,79 7609 C) 856,02 7610 o 740,26 7611 C) 774,74 7612 O 804,91 7613 (') 833,65 7615 0) 759,58 7616 C) 794,06 7617 O 824,23 7620 O 778,88 7621 ( l) 813,36 7700 O 748,65 7701 C) 783,13 7702 C) 813,30 7703 O 842,04 7704 O 882,27 7705 C) 764,39 7706 O 798,87 7707 O 829,04 7708 O 857,78 7710 C) 782,25 6 845,1 7 039,5 7 224,6 7 483,8 6 755,7 6 977,9 7 172,3 7 357,4 6 899,1 7 121,3 7 315,7 7 042,7 7 264,9 7 216,2 7 438,4 7 632,8 7 817,9 8 077,1 7 333,2 7 555,4 7 749,8 7 934,9 7 466,0 7 688,2 7 882,6 7 609,4 7 831,6 7 244,8 7 467,0 7 661,4 7 846,5 7 361,8 7 584,0 7 778,4 7 963,5 7 494,6 7 716,8 7 911,2 7 638,0 7 860,2 9 314,7 9 536,9 9 731,3 9 431,7 9 653,9 7711 » O 81673 7712 O 846,90 7715 C) 801,57 7716 (!) 836,05 7720 (') 703,10 7721 C) 737,58 7722 ¢ C) 767,75 7723 (0 796,49 7725 C) 718,84 7726 O 753,32 7727 O 783,49 7728 C) 812,23 7730 o 736,70 7731 C) 771,18 7732 O 801,35 7735 - O 756,02 7736 (') 790,50 7740 O 903,99 7741 (') 938,47 7742 O 968,64 7745 O 919,73 7746 ' (') 954,21 18 . 12 . 89 Official Journal of the European Communities No L 369/37 Positive I Negative CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DenmarkUnited Kingdom £ Italy Lit Greece Dr Germany DM Nether ­ lands F1 Spain Pta France FF Ireland £ Irl Portugal EscBfrs/Lfrs Dkr 7747 C) 984,38 100 kg . 7750 C) 937,59 7751 C) I 972,07 7760 0) 1 104,88 7761 C) 1 139,36 7762 O 1 169,53 7765 C) 1 120,62 7766 O 1 155,10 7770 C) 1 138,48 7771 C) 1 172,96 7780 C) 1 305,76 7781 O 1 340,24 7785 C) 1 321,50 7786 O 1 355,98 7800 I 7801 -I 7810 I 1 585,57 7811 1 620,05 7812 1 650,22 7815 1601,31 7816 1 635,79 7817 = 1 665,96 9 848,3 9 564,5 9 786,7 11 384,7 11 606,9 11 801,3 11 501,7 11 723,9 11 634,5 11 856,7 13 454,6 13 676,8 13 571,6 13 793,8 536,8 759,0 13 839,7 14 061,9 14 256,3 13 956,7 14 178,9 14 373,3 1 468,3 1 690,5 14 089,5 14 311,7 3 331,4 3 553,6 5 527,1 5 749,3 881,8 1 104,0 14 184,7 14 406,9 14 601,3 14 301,7 14 523,9 14 718,3 1 813,3 2 035,5 14 434,5 14 656,7 3 676,4 3 898,6 5 872,1 ,7820 -I 7821 : -I 7830 1 619,17 7831 - 1 653,65 7840  -I 7841 : -I 7860 643,94 7861 678,42 --I 7900 C) -I 7901 (') -I 7910 C) 1 619,05 7911 (') 1 653,53 7912 O 1 683,70 7915 C) 1 634,79 7916 C) 1 669,27 7917 0) 1 699,44 7920 o -I 7921 C) -I 7930 C) 1 652,65 7931 (') 1 687,13 -l 7940 C) --I -l 7941 O I 7960 O 677,42 No L 369/38 Official Journal of the European Communities 18 . 12 . 89 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ I  100 kg  I  I 7961 0 711,90 6 094,3 Amounts to be deducted I 51xx \ 16,95 162,8  Il 52xx 35,83 344,2  l 53xx Il 57,33 550,8  l 54xx Il 77,04 740,1  55xx 112,87 1 084,3  56xx 167,72 1611,3  l 570x 257,02 2 469,2  l 571x 257,02 2 469,2  572x l 355,97 3 419,8  l 573x Il 355,97 3 419,8  574x \ 457,68 4 396,9  575x 457,68 4 396,9  l 576x 559,38 5 373,9  l 577x \ 559,38 5 373,9  l 578x \ 661,09 6 351,0  I 59xx \ 16,95 162,8 Amounts to be deducted _ I 61xx I 12,85 117,9  l 62xx 27,17 249,2  l 63xx 43,47 398,8  l 64xx 58,41 535,9  65xx Il 85,58 785,1  66xx 127,17 1 166,7  l 670x 194,88 1 787,9 l 671x 194,88 1 787,9  l 672x 269,90 2 476,1  l 673x 269,90 2 476,1  l 674x \ 347,02 3 183,6  l 675x II 347,02 3 183,6  676x 424,13 3 891,1  l 677x II 424,13 3 891,1 l 678x , . 501,25 4 598,6  I 69xx l 12,85 117,9 18 . 12 . 89 Official Journal of the European Communities No L 369/39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula G products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invertsugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that ox galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 369/40 Official Journal of the European Communities 18 . 12. 89 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts II I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal II DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I  100 kg  200791 10 20-4 7385 I 1 514,3 2007 99 10 20-5 ­ 7387 \ 514,3 200799 31 20-5 7387 l 514,3 200799 33 20-5 7387 I 514,3 2007 99 35 20-5 7387 l 514,3 2007 99 39 20-5 7387 \ l 514,3 18 . 12 . 89 Official Journal of the European Communities No L 369/41 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 150910 10 15-1 7298 15-1 7299 15-1 7314 1509 10 90 15-2 7709 15-2 7713 15-2 7714 1509 90 00 15-3 7717 100 kg  410,3 410,3 287,3 454,3 331,3 331.3 451.4 328,3 328,3 173,7 173,7 50,7 211,9 88,9 88,9 15-3 7718 15-3 7719 1510 00 10 15-4 7724 15-4 7729 15-4 7733 1510 00 90 15-5 7734 15-5 7737 15-5 7738 No L 369/42 Official Journal of the European Communities 18 . 12 . 89 ANNEX II Monetary coefficients Products I Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,121 ^ , 1,271 . 0,974  Milk and milk products   1,158 .     1,271  0,974  Pigmeat   1,081     1,015 :    Sugar   1,167       1,096  0,984 1,032  Cereals   1,167   1,010  1,096  0,984  Eggs and poultry and albumins   1,123     1,190    Wine  IlII Il  -  1,061 \ -  I  Processed products (Regulation (EEC) No 3033/80): I I ' I I I I  to be applied to charges   1,158     1,271  0,974 1,032  to be applied to refunds : IlIIIl Il\ I. \ \  cereals   1,167   1,010  1,096  0,984  milk   1,158     1,271  0,974  sugar   1,167     1,096  0,984  Jams and marmalades (Regulation (EEC) No 426/86) 1,167 1,096  Olive oil sector   1,082      1,011   " ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,82858 58,2471 55,2545 48,2869 Dkr 0,523110 10,7721 10,2187 8,93007 DM 0,137140 2,82404 2,67895 2,34113 FF 0,459949 9,47144 8,98483 7,85183 F1 0,154521 3,18196 3,01849 2,63785 £ Irl 0,0511920 1,05416  0,873900 £ 0,0485620  0,948622 0,829001 Lit  2 059,24 1 953,44 1 707,11 Dr 12,4293 255,949 242,799 212,182 Esc 11,7732 242,439 229,983 200,982 Pta 8,75169 180,218 170,959 149,401